—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered November 5, 1997, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated November 5, 1997, must be dismissed. That order was superseded by an order dated January 12, 1998, made upon reargument (see, Lewis v Fidelio, 266 AD2d 357 [decided herewith]). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.